Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statements filed on 2/1/2020 and 10/11/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.   

Status of claims
Claims 1-9 are pending and examined in this office action. 

Priority
Instant application 17164018, filed 02/01/2021, is a continuation of 16311956, filed 12/20/2018, now U.S. Patent 10982226. 
16311956 is a national stage entry of PCT/US17/38278, International Filing Date: 06/20/2017.
PCT/US17/38278 Claims Priority from Provisional Application 62352278, filed 06/20/2016, which is granted. 

Claim Objections
Claim 1 and dependent claims 2-9 are objected for informality: 
In line 2 of claim 1, “SEQ ID NOs: 4” should be changed to ---SEQ ID NO: 4--- instead, because SEQ ID NO: 4 is only one SEQ ID NO.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent 10982226.   
The instant application shares multiple inventors with the US Patent.   
US Patent 10982226 claims: 
1. A transgenic plant comprising a recombinant polynucleotide that comprises a cDNA molecule encoding a green alga Cia8 polypeptide having at least 95% sequence identity to SEQ ID NO: 4 and at least one regulatory sequence operatively linked to the cDNA molecule such that the green alga Cia8 polypeptide is expressed in the plant cell, wherein the transgenic plant has improved growth in low CO2 conditions.
2. A method for increasing growth of a plant in low CO2 conditions relative to a wild type plant, the method comprising:
integrating into the genome of at least one cell of the plant a cDNA molecule encoding a green alga Cia8 polypeptide having at least 95% sequence identity to SEQ ID NO: 4 and at least one regulatory sequence operatively linked to the cDNA molecule such that the green alga Cia8 polypeptide is expressed in the plant cell.
3. The transgenic plant of claim 1, wherein the green alga Cia8 protein has at least 99% sequence identity to any one of SEQ ID NO: 4.
4. The transgenic plant of claim 1, wherein the green alga Cia8 protein has 100% sequence identity to any one of SEQ. ID NO: 4.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Regarding claims 1-6, by sequence alignment, instant SEQ ID NO: 4 is identical to SEQ ID NO: 4 of the US Patent.  
US patent claims transgenic plant comprising recombinant polynucleotide that comprises a cDNA molecule encoding a green alga Cia8 polypeptide having at least 95% sequence identity to SEQ ID NO: 4, and method of integrating/expressing SEQ NO: 4.  
95% sequence identity is narrower and more specific than instant 90% sequence identity. 
2 conditions as claimed in the US Patent is also more specific than instant claimed “binds and/or transports bicarbonate”.  
In another word, the transgenic plant of the US Patent comprises the instant recombinant polynucleotide, vector, cell and population of cells.   The “plant” in the US Patent is narrower than instant “plant, bacteria, yeast, or fungus”. 
Regarding claim 7, optimization of gene in a vector for protein expression/production is routine practice taught in prior art, as admitted in instant specification ([0163]), thus, gene optimization in a vector would have been obvious to one ordinary skill in the art. 	
Regarding claims 8-9, the US Patent defines “recombinant” and “exogenous/heterologous” including cells are from the same and/or species (col 6, last para; col 7, 1st to 2nd para).    Instant application defines the terms in the same way ([0057]-[0038]). 
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, (1) parent application 16311956 (US Patent 10982226) was not restricted by examiner; and (2) instant application is a CON of 16311956.  Thus, the double patenting rejection is proper.  
Therefore, the claims are obvious over each other. 

Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

Claims 1 and dependent claims 2-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
Claims are broadly drawn to a genus of recombinant polynucleotides encoding a genus of Cia8 protein sequences having at least 90% sequence identity to SEQ ID NO: 4, and genus of vectors, cells, or/and population of cells comprising the recombinant polynucleotides. 
According to sequence listing: 
SEQ ID NO: 4, 529 AA, is the native alga Cia8 polypeptide sequence. 
SEQ ID NO: 3, 1590 bases, is the Cia8 cDNA sequence.

SEQ ID NO: 2, 1869 bases, is the Cia8 transcript sequence.  
By examiner’s alignment, SEQ ID NO: 3 is a fragment of SEQ ID NO: 1, thus confirming above disclosures. 
According to algae database www.chlamylibrary.org/showGene?geneIdentifier=Cre09.g395700, Cre09.g395700 is a native sequence from Chlamydomonas reinhardtii (green alga).  
Thus, according to sequence listing, the text of the specification, and algae database, SEQ ID NO: 4 is the only “the Cia8 protein” (Cre09.g395700).  
Thus, the structure of SEQ ID NO: 4, and the encoding polynucleotide, have been described by the specification and in the art.
In the specification ([0116], [0150]-[0151]), Cia8 protein uptakes, binds and transports bicarbonates. 
Accordingly, the specification also describes that the function of SEQ ID NO: 4 (the Cia8 protein) in binding and/or transporting bicarbonates (inorganic carbon or Ci).   

However, the specification does not describe any common structure feature(s) among the genus of sequences having at least 90% sequence identity to SEQ ID NO: 4, which are associated to the up-taking, binding and/or transporting bicarbonates or Ci. 
The specification does not describe any conservative domain(s) that is/are associated to the function of up-taking, binding and transporting bicarbonates.   
In fact, the specification demonstrates that many disclosed mutants significant reduced Ci affinity and Ci uptake ([0005], [0009], fig 1).  
In addition, the Cia8 is a newly disclosed protein. In the art, Machingura et al (Identification and characterization of a solute carrier, CIA8, involved in inorganic carbon acclimation in Chlamydomonas reinhardtii. Journal of Experimental Botany, Vol. 68, No. 14 pp. 3879–3890, 2017, not prior art) teach that the cia8 mutants exhibited reduced growth and reduced affinity for Ci when grown in limiting CO2 conditions (p3879, abstract; p3882, fig 1, left col, 1st para).    
Thus, without established conservative domain(s), any mutations are random, and can change and abolish the function of SEQ ID NO: 4, the Cia8 protein.   SEQ ID NO: 4 has 529 amino acids.  10%, or 52 amino acids deletion, insertion or substitution, would likely remove or disrupt the conservative domain, thus change or abolish the function of SEQ ID NO: 4, the Cia8 protein.     

Regarding the description of a representative number of species, SEQ ID NO: 4 is a polypeptide sequence of 529 amino acids.  For at least 90% sequence identity, up to 10%, or 52 amino acids, can be substituted, deleted, or added. Thus, (52+51+50+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 20 amino acids, and each peptide species of the genus can be 477-681 amino acids long.   
As analyzed above, the sequences are heterologous in structure, and are not associated to the claimed functions.   
An amino acid can be encoded by multiple DNA codons. Thus, applicant claims an extremely large number of species/sequences.  As analyzed above, the sequences do not encode proteins associated to the claimed functions.   
As analyzed above, SEQ ID NO: 4 and the encoding sequence, are the only species described.  No any single additional sequence is described to have the claimed function.  
Thus, SEQ ID NO: 4 and the encoding sequence do not demonstrate the common structure feature of the broadly claimed genus of sequences; and are not sufficient to represent the broadly claimed genus of sequences, vectors, cells, and population of cells. 

Dependent claims do not cure the deficiency by further limiting the genus of sequences (to at least 95% sequence identity to SEQ ID NO: 4). 


Remarks
The following references are relevant to instant application, thus, are filed but not cited by examiner:
Merchant et al (The Chlamydomonas Genome Reveals the Evolution of Key Animal and Plant Functions. Science. 318:245-252, 2007), teaching a sequence 100% identical to instant SEQ ID NO: 4 as 
Machingura et al (Identification and characterization of a solute carrier, CIA8, involved in inorganic carbon acclimation in Chlamydomonas reinhardtii. Journal of Experimental Botany, Vol. 68, No. 14 pp. 3879–3890, 2017), is published by applicant, but is not prior art.  
Full length cDNA or genomic DNA sequence encoding SEQ ID NO: 4 is not taught in prior art. See “Sequence Matches” below. 
Prior art does not teach or suggest to make vector comprising heterologous regulatory sequence, nor transforming DNA encoding SEQ ID NO: 4 in plant.  One ordinary skill in the art would not have had any motivation to make vector comprising heterologous regulatory sequence, nor to transform cells.    
In addition, the specification provides examples showing demonstrated result of expressing the Cia8 (SEQ ID NO: 4) in transgenic plant ([0164]-[0170], table 1). 
Therefore, art rejections are not made.  

Sequence Matches 
Against instant SEQ ID NO: 4

RESULT 1
A0A2K3DD72_CHLRE
ID   A0A2K3DD72_CHLRE        Unreviewed;       529 AA.
AC   A0A2K3DD72;
DT   28-MAR-2018, integrated into UniProtKB/TrEMBL.
DT   28-MAR-2018, sequence version 1.
DT   16-OCT-2019, entry version 8.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:PNW78481.1};
GN   ORFNames=CHLRE_09g395700v5 {ECO:0000313|EMBL:PNW78481.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; Chlorophyceae;
OC   Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055 {ECO:0000313|EMBL:PNW78481.1, ECO:0000313|Proteomes:UP000006906};
RN   [1] {ECO:0000313|EMBL:PNW78481.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906};
RX   PubMed=17932292; DOI=10.1126/science.1143609;

RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K.,
RA   Marechal-Drouard L., Marshall W.F., Qu L.H., Nelson D.R.,
RA   Sanderfoot A.A., Spalding M.H., Kapitonov V.V., Ren Q., Ferris P.,
RA   Lindquist E., Shapiro H., Lucas S.M., Grimwood J., Schmutz J.,
RA   Cardol P., Cerutti H., Chanfreau G., Chen C.L., Cognat V., Croft M.T.,
RA   Dent R., Dutcher S., Fernandez E., Fukuzawa H., Gonzalez-Ballester D.,
RA   Gonzalez-Halphen D., Hallmann A., Hanikenne M., Hippler M., Inwood W.,
RA   Jabbari K., Kalanon M., Kuras R., Lefebvre P.A., Lemaire S.D.,
RA   Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L., Mittag M.,
RA   Mittelmeier T., Moroney J.V., Moseley J., Napoli C., Nedelcu A.M.,
RA   Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G., Purton S.,
RA   Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L., Schroda M.,
RA   Stern D., Umen J., Willows R., Wilson N., Zimmer S.L., Allmer J.,
RA   Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P.,
RA   Jorgensen R., Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T.,
RA   Brokstein P., Dubchak I., Goodstein D., Hornick L., Huang Y.W.,
RA   Jhaveri J., Luo Y., Martinez D., Ngau W.C., Otillar B., Poliakov A.,
RA   Porter A., Szajkowski L., Werner G., Zhou K., Grigoriev I.V.,
RA   Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and
RT   plant functions.";
RL   Science 318:245-250(2007).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CM008970; PNW78481.1; -; Genomic_DNA.
DR   EnsemblPlants; PNW78481; PNW78481; CHLRE_09g395700v5.
DR   Gramene; PNW78481; PNW78481; CHLRE_09g395700v5.
DR   Proteomes; UP000006906; Chromosome 9.
DR   ExpressionAtlas; A0A2K3DD72; baseline.
DR   GO; GO:0009941; C:chloroplast envelope; IBA:GO_Central.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   Gene3D; 1.20.1530.20; -; 1.
DR   InterPro; IPR038770; Na+/solute_symporter_sf.
DR   InterPro; IPR016833; Put_Na-Bile_cotransptr.
DR   PANTHER; PTHR18640; PTHR18640; 1.
DR   Pfam; PF13593; SBF_like; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000006906};
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006906};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    181    202       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    232    254       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    266    287       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    299    321       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    327    345       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    352    374       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    386    402       Helical. {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM    414    436       Helical. {ECO:0000256|SAM:Phobius}.
FT   REGION       76    162       Disordered. {ECO:0000256|SAM:MobiDB-
FT                                lite}.
FT   COMPBIAS     92    107       Polar. {ECO:0000256|SAM:MobiDB-lite}.
FT   COMPBIAS    125    162       Polar. {ECO:0000256|SAM:MobiDB-lite}.
SQ   SEQUENCE   529 AA;  52777 MW;  9100E993588381AF CRC64;

  Query Match             100.0%;  Score 2622;  DB 52;  Length 529;
  Best Local Similarity   100.0%;  
  Matches  529;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCAGIRSASTAGLSTTAMQPTRALILYSHLRTAPRFNVLQEPCLRSFGSVSAFWSRPSHS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCAGIRSASTAGLSTTAMQPTRALILYSHLRTAPRFNVLQEPCLRSFGSVSAFWSRPSHS 60

Qy         61 RLVGCNAAAGDAAAAGGPVPLPGPPQGPAPSSPAASTSDSQNLKHSHPTPAAPAPAASLE 120

Db         61 RLVGCNAAAGDAAAAGGPVPLPGPPQGPAPSSPAASTSDSQNLKHSHPTPAAPAPAASLE 120

Qy        121 PASAASGAGVSTSTSASTSAASTNSSIDSSATTNGSSGGGAAPSAVSTVVGWLRKLVTEQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PASAASGAGVSTSTSASTSAASTNSSIDSSATTNGSSGGGAAPSAVSTVVGWLRKLVTEQ 180

Qy        181 YLPLMLLAALVAAALQPSWGLAASKTQLQTAVTFTIFVLQGVMLRQGEAKKALGAAGAIA  240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YLPLMLLAALVAAALQPSWGLAASKTQLQTAVTFTIFVLQGVMLRQGEAKKALGAAGAIA  240

Qy        241 WGMASILLITPLLAPLAGALPLQPPGLALGLLVFGCMPTTLSSGVALTQVLGGNTALALL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WGMASILLITPLLAPLAGALPLQPPGLALGLLVFGCMPTTLSSGVALTQVLGGNTALALL 300

Qy        301 LTIATNLASVFTLPFLLPWALKTTASIGGFGAAAAVAGGSAAAAVRLDPVPLLVQLVQCI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LTIATNLASVFTLPFLLPWALKTTASIGGFGAAAAVAGGSAAAAVRLDPVPLLVQLVQCI 360

Qy        361 LLPTLLGAGVRGASEGLRSWVDANRRTLSVISGGLLSLVPWMQVSKALAQGVTVAPAALA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LLPTLLGAGVRGASEGLRSWVDANRRTLSVISGGLLSLVPWMQVSKALAQGVTVAPAALA 420

Qy        421 AAVAWSLAFHVVYLGLNCGAATLLRLGGSDPVAAAATRRALIIVASQKTLPVAMAVLGRL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AAVAWSLAFHVVYLGLNCGAATLLRLGGSDPVAAAATRRALIIVASQKTLPVAMAVLGRL 480

Qy        481 APAVGAEAAGCAAVTAVFSHLAQTCVDFALVSRWLEHIQRRDIKANKAA 529
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 APAVGAEAAGCAAVTAVFSHLAQTCVDFALVSRWLEHIQRRDIKANKAA 529

Against instant SEQ ID NO: 3
RESULT 1
BQ812175
LOCUS       BQ812175                 551 bp    mRNA    linear   EST 01-JAN-2011
DEFINITION  1030028C11.y1 C. reinhardtii CC-1690, Deflagellation (normalized),
            Lambda Zap II Chlamydomonas reinhardtii cDNA, mRNA sequence.
ACCESSION   BQ812175
VERSION     BQ812175.1
DBLINK      BioSample: SAMN00170836
KEYWORDS    EST.
SOURCE      Chlamydomonas reinhardtii
  ORGANISM  Chlamydomonas reinhardtii
            Eukaryota; Viridiplantae; Chlorophyta; Chlorophyceae;
            Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
REFERENCE   1  (bases 1 to 551)
  AUTHORS   Grossman,A., Chang,C.-W., Davies,J., Harris,E., Hauser,C.,
            Lefebvre,P., McDermott,J.P., Shrager,J., Silflow,C. and Stern,D.
  TITLE     Analyses of the Chlamydomonas reinhardtii Genome: A Model,
            Unicellular System for Analyzing Gene Function and Regulation in
            Vascular Plants. Project: 1030
  JOURNAL   Unpublished
COMMENT     Contact: Elizabeth H. Harris
            Department of Biology, Box 90338
            Duke University
            Durham, NC 27708-0338, USA
            Tel: 919 613 8164
            Fax: 919-660-7293
            Email: chlamy@duke.edu.
FEATURES             Location/Qualifiers
     source          1..551
                     /organism="Chlamydomonas reinhardtii"
                     /mol_type="mRNA"
                     /strain="CC-1690 wild type mt+ 21gr"
                     /db_xref="taxon:3055"
                     /clone_lib="SAMN00170836 C. reinhardtii CC-1690,

                     /note="Vector: pBluescript II SK-; Site_1: EcoRI; Site_2:
                     XhoI; Deflagellation library, constructed by John Davies
                     and Jeffrey McDermott, combines cDNAs from CC-1690 cells
                     which had been re-synthesizing flagella for 15, 30 and 60
                     min after being deflagellated by pH shock. PolyA mRNA was
                     purified from each sample, pooled and cDNA synthesized.
                     The cDNA was directionally cloned into lambda Zap II
                     (Stratagene) in the EcoRI (5') and XhoRI (3') sites.
                     pBluescript II SK- plasmids were excised from the lambda
                     ZAP clones by superinfection with ExAssist (Stratagene)
                     phage. The library was normalized using method 4 described
                     in Bonaldo et al., (1996) Genome Research 6: 791-806."

  Query Match             34.0%;  Score 540.8;  DB 25;  Length 551;
  Best Local Similarity   99.4%;  
  Matches  542;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy        245 CGGGCCCGCCACAGGGGCCGGCGCCCTCCAGCCCTGCAGCATCCACATCAGATTCTCAAA 304
              || | |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 CGAGGCCGCCACAGGGGCCGGCGCCCTCCAGCCCTGCAGCATCCACATCAGATTCTCAAA 66

Qy        305 ATCTTAAGCACAGTCATCCGACGCCAGCAGCACCTGCACCAGCAGCCTCATTGGAACCTG 364
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 ATCTTAAGCACAGTCATCCGACGCCAGCAGCACCTGCACCAGCAGCCTCATTGGAACCTG 126

Qy        365 CCTCCGCGGCTAGCGGCGCCGGCGTCAGCACCAGCACCAGCGCCAGCACCAGCGCCGCCA 424
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 CCTCCGCGGCTAGCGGCGCCGGCGTCAGCACCAGCACCAGCGCCAGCACCAGCGCCGCCA 186

Qy        425 GTACCAACAGCAGCATAGACAGCAGCGCCACCACGAACGGCAGCAGTGGCGGTGGCGCCG 484
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 GTACCAACAGCAGCATAGACAGCAGCGCCACCACGAACGGCAGCAGTGGCGGTGGCGCCG 246

Qy        485 CGCCATCAGCTGTGTCCACGGTGGTGGGCTGGCTGCGCAAGCTGGTGACGGAGCAGTACC 544
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 CGCCATCAGCTGTGTCCACGGTGGTGGGCTGGCTGCGCAAGCTGGTGACGGAGCAGTACC 306

Qy        545 TGCCGCTCATGCTGCTGGCCGCGCTGGTGGCGGCGGCGCTGCAGCCGTCCTGGGGTCTGG 604
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 TGCCGCTCATGCTGCTGGCCGCGCTGGTGGCGGCGGCGCTGCAGCCGTCCTGGGGTCTGG 366

Qy        605 CGGCCTCTAAGACGCAGCTGCAGACGGCGGTCACCTTCACCATCTTCGTGCTGCAGGGAG 664
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 CGGCCTCTAAGACGCAGCTGCAGACGGCGGTCACCTTCACCATCTTCGTGCTGCAGGGAG 426

Qy        665 TCATGCTGCGGCAGGGCGAGGCGAAGAAGGCGCTTGGGGCGGCCGGCGCCATCGCCTGGG 724
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 TCATGCTGCGGCAGGGCGAGGCGAAGAAGGCGCTTGGGGCGGCCGGCGCCATCGCCTGGG 486

Qy        725 GCATGGCCTCCATCCTCCTCATCACGCCACTGCTGGCGCCACTGGCGGGGGCGCTGCCGC 784
              |||||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db        487 GCATGGCCTCCATCCTCCTCATCACGCCACTGCTGGCGCCACTGGCGGNGGCGCTGCCGC 546

Qy        785 TGCAG 789
              |||||
Db        547 TGCAG 551

Against instant SEQ ID NO: 1
RESULT 1
BQ812175
LOCUS       BQ812175                 551 bp    mRNA    linear   EST 01-JAN-2011
DEFINITION  1030028C11.y1 C. reinhardtii CC-1690, Deflagellation (normalized),
            Lambda Zap II Chlamydomonas reinhardtii cDNA, mRNA sequence.
ACCESSION   BQ812175
VERSION     BQ812175.1
DBLINK      BioSample: SAMN00170836

SOURCE      Chlamydomonas reinhardtii
  ORGANISM  Chlamydomonas reinhardtii
            Eukaryota; Viridiplantae; Chlorophyta; Chlorophyceae;
            Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
REFERENCE   1  (bases 1 to 551)
  AUTHORS   Grossman,A., Chang,C.-W., Davies,J., Harris,E., Hauser,C.,
            Lefebvre,P., McDermott,J.P., Shrager,J., Silflow,C. and Stern,D.
  TITLE     Analyses of the Chlamydomonas reinhardtii Genome: A Model,
            Unicellular System for Analyzing Gene Function and Regulation in
            Vascular Plants. Project: 1030
  JOURNAL   Unpublished
COMMENT     Contact: Elizabeth H. Harris
            Department of Biology, Box 90338
            Duke University
            Durham, NC 27708-0338, USA
            Tel: 919 613 8164
            Fax: 919-660-7293
            Email: chlamy@duke.edu.
FEATURES             Location/Qualifiers
     source          1..551
                     /organism="Chlamydomonas reinhardtii"
                     /mol_type="mRNA"
                     /strain="CC-1690 wild type mt+ 21gr"
                     /db_xref="taxon:3055"
                     /clone_lib="SAMN00170836 C. reinhardtii CC-1690,
                     Deflagellation (normalized), Lambda Zap II"
                     /note="Vector: pBluescript II SK-; Site_1: EcoRI; Site_2:
                     XhoI; Deflagellation library, constructed by John Davies
                     and Jeffrey McDermott, combines cDNAs from CC-1690 cells
                     which had been re-synthesizing flagella for 15, 30 and 60
                     min after being deflagellated by pH shock. PolyA mRNA was
                     purified from each sample, pooled and cDNA synthesized.
                     The cDNA was directionally cloned into lambda Zap II
                     (Stratagene) in the EcoRI (5') and XhoRI (3') sites.
                     pBluescript II SK- plasmids were excised from the lambda
                     ZAP clones by superinfection with ExAssist (Stratagene)
                     phage. The library was normalized using method 4 described
                     in Bonaldo et al., (1996) Genome Research 6: 791-806."

  Query Match              7.0%;  Score 340.8;  DB 25;  Length 551;
  Best Local Similarity   99.4%;  
  Matches  342;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy        369 CGGGCCCGCCACAGGGGCCGGCGCCCTCCAGCCCTGCAGCATCCACATCAGATTCTCAAA 428
              || | |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 CGAGGCCGCCACAGGGGCCGGCGCCCTCCAGCCCTGCAGCATCCACATCAGATTCTCAAA 66

Qy        429 ATCTTAAGCACAGTCATCCGACGCCAGCAGCACCTGCACCAGCAGCCTCATTGGAACCTG 488
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 ATCTTAAGCACAGTCATCCGACGCCAGCAGCACCTGCACCAGCAGCCTCATTGGAACCTG 126

Qy        489 CCTCCGCGGCTAGCGGCGCCGGCGTCAGCACCAGCACCAGCGCCAGCACCAGCGCCGCCA 548
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 CCTCCGCGGCTAGCGGCGCCGGCGTCAGCACCAGCACCAGCGCCAGCACCAGCGCCGCCA 186

Qy        549 GTACCAACAGCAGCATAGACAGCAGCGCCACCACGAACGGCAGCAGTGGCGGTGGCGCCG 608
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 GTACCAACAGCAGCATAGACAGCAGCGCCACCACGAACGGCAGCAGTGGCGGTGGCGCCG 246

Qy        609 CGCCATCAGCTGTGTCCACGGTGGTGGGCTGGCTGCGCAAGCTGGTGACGGAGCAGTACC 668
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 CGCCATCAGCTGTGTCCACGGTGGTGGGCTGGCTGCGCAAGCTGGTGACGGAGCAGTACC 306

Qy        669 TGCCGCTCATGCTGCTGGCCGCGCTGGTGGCGGCGGCGCTGCAG 712
              ||||||||||||||||||||||||||||||||||||||||||||
Db        307 TGCCGCTCATGCTGCTGGCCGCGCTGGTGGCGGCGGCGCTGCAG 350


Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571) 270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662